 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDAABEL CORPORATION D/B/A KLEBER GLASS & MIRROR COMPANYandWAREHOUSE EMPLOYEES UNION No. 322, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AFL,PETITIONER.Case No. 5-RC-156. January 10,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Aronin, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in this case, the Board finds that :1.Aabel Corporation d/b/a Kleber Glass & Mirror Company, hereincalledKleber, is a wholly owned subsidiary of Binswanger & Com-pany, herein called Binswanger.Both companies are Virginia corpo-rations engaged in the business of installing glass, principally for com-mercial concerns.Kleber operates within a radius of 80 miles of Rich-mond, Virginia.Binswanger, the parent corporation, undertakeslarger and more difficult glazing jobs in several States and also assem-bles and sells mill items and building supplies.The plants of the twocompanies are about 41/2 miles apart.A substantial amount of Kleber'ssupplies are purchased from Binswanger.The treasurer and secretary of Binswanger are the president andsecretary-treasurer, respectively, of Kleber.They are also directorsof the latter corporation.While Kleber's general manager testifiedthat he operates that Company independent of, and sometimes submitsbids in competition with, Binswanger, the record reveals that he is paidby Binswanger and is responsible to the executive vice president of theparent corporation.The general manager, the officer manager, andthe salesman of Kleber are all former Binswanger employees.Klebermaintains a separate payroll and a separate bookkeeping system. Itsbooks and accounts, however, are kept and audited by Binswanger atKleber's expense.Kleber's general manager also testified that in de-termining Kleber's labor policies he does not necessarily adhere to thesame policies in effect for Binswanger's employees.Except as notedabove, the two companies do not exchange employees or services.In view of the substantial integration of these two companies, in-cluding Binswanger's total ownership of Kleber and Binswanger'scontrol over the business operations of its subsidiary, we find that thesetwo companies constitute a single employer within the meaning of sec-tion 2 (2) of the Act.' The record in a recent representation proceed-1 SeeYoungstown Tent and Awning Company,110 NLRB 835.11] NLRB No. 21. MURRAY WORSTED SPINNING CO., INC.181ing a which involved Binswanger, of which we shall take official notice,3reveals that in 1953 Binswanger received directly from outside theCommonwealth of Virginia materials valued in excess of $750,000 andsold to customers outside the Commonwealth of Virginia, during thesame period, materials valued in excess of $100,000.Accordingly, wefind that the Employer is engaged in commerce within the meaningof the Act and that it will effectuate the purpose of the Act to assertjurisdiction herein'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, we find the following employees ofthe Employer's glass installation plant at 2100 Stockton Street,Richmond, Virginia, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act :All production and maintenance employees, excluding all officeclerical employees, guards, watchmen, professional employees, and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]iBsnswanger & Company, Inc,Case No. 5-RC-1501 (not reported in printedvolumesof Board Decisions and Orders).3 SeeAvco Manufacturing Corporation,Appliance and Electronics Division,107 NLRB295.'Jonesboro Grain Drying Cooperative,110 NLRB 295.MURRAY WORSTED SPINNINGCo.,INC.andCECILE PLOUFFE, PETI-TIONERandINDUSTRIAL TRADES UNION OF AMERICA.Case No.1-UD-6. January 10, 1955Decision and DirectionOn July 26, 1954, the Petitioner filed a petition under Section 9 (e)(1) of the National Labor Relations Act, seeking to rescind the union-shop authorization of the Union.Thereafter, on August 27, 1954, theRegional Director for the First Region conducted an election amongthe employees in the production unit at the Employer's Woonsocket,Rhode Island, worsted yarn plant, to determine whether they desiredto withdraw the authority of their bargaining representative to re-quire, under its agreement with the Employer, that membership inthe Union be a condition of employment.Upon completion of the111 NLRB No. 22.